This is an appeal by an employer and its insurance carrier from an award for death benefits made to Dorothy McAvoy, widow of Edward J. McAvoy, deceased employee. The deceased was employed as an electrician by the employer. On January 8, 1943, about 1:10 A.H., he was working at his employer’s premises. His hours of employment were from 12:15 a.m. to 8:45 a.m. At 7:00 a.m., on the same morning he was found dead on the ground outside of his employer’s building. The State Industrial* Board found that his death was caused by a fall from an unknown point of the employer’s building. The accident was not witnessed. The contention of the appellants is that decedent came to his death through suicide. The evidence sustains the finding of the Industrial Board. Award affirmed, with costs to the State Industrial Board. All concur.